DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 9/14/2022 has been entered.  Claims 1 and 11 are amended.  Claims 1-20 remain pending in the application.  Applicant's amendments to the Claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/16/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but, are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 2014/0337770 A1).
Regarding claims 1 and 11, Sasaki teaches: An apparatus and method for controlling a display [(abstract)], the apparatus comprising: 
an output device configured to output at least one content [displaying mechanism 10d (par. 31-32, Fig. 1)] and 
a controller configured to set a relationship index indicating a relationship between selected content, which is selected through an input of a user of the at least one content, and remaining content of the at least one content [CPU 10a, executes a degree-of-association table generating unit 18 to generate a degree-of-association table including degree of association index values between selected applications and each other application (par. 57-58, Fig. 1-4 and 7).  The applications being selected by a user, such as by using a mouse (par. 34 and 50, Fig. 1 and 3)], and 
arrange an output screen of the output device, based on the relationship index, wherein the relationship index is set to increase as a degree that the selected content is related to the remaining content is increased [generate a user interface by arranging an icon of an application most frequently used at the center and other applications having higher degree of association with the application are arranged closer to the application in the user interface (par. 47 and 77-84, Fig. 7-11 and 13-14)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0337770 A1) in view of Kim et al. (US 2018/0348893 A1).
Regarding claims 2 and 12, Sasaki teaches the apparatus of claim 1; Sasaki further teaches: the controller is configured to output the selected content, which is selected through the input of the user, to a main screen [the user may use an input, such as a mouse to activate an application on the screen such as a web browser (par. 34 and 50, Fig. 1, 3, and 14)].
Sasaki does not explicitly disclose: the main screen is set in an entire portion of the output screen.
Kim teaches: the main screen is set in an entire portion of the output screen [display on the display 409 a screen associated with the media player application selected through the touch input (par. 75 and 134, Fig. 9D)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sasaki and Kim before the effective filing date of the claimed invention to modify the apparatus of Sasaki by incorporating the main screen is set in an entire portion of the output screen as disclosed by Kim since this is a well-known feature of computer applications.  Further, the motivation for doing so would have been to allow the user to focus on the selected application without being distracted by other applications that are not currently being used (Kim – Fig. 9D).  Therefore, it would have been obvious to combine the teachings of Sasaki and Kim to obtain the invention as specified in the instant claim.
Regarding claims 3 and 13, Sasaki and Kim teach the apparatus of claim 2; Sasaki and Kim further teach: the controller is configured to dispose at least one sub-screen at one side of the main screen by splitting a specific region of the main screen, when content having a relationship index of a specific value or more is present, and output the content having the relationship index of the specific value or more, to the sub-screen [Kim – dividing the screen into a divided region of the display 409 and displaying different applications in each region (par. 156, Fig. 13C, 14A and 14B).  Sasaki – The application having a degree of association value equal to or higher than a preset threshold value (par. 63, 68, 74, and 83)].
Regarding claims 4 and 14, Sasaki and Kim teach the apparatus of claim 3; Sasaki and Kim further teach: the controller is configured to adjust down the relationship index, when the content output to the sub-screen is output-cancelled by the input of the user [Kim – dividing the screen into a divided region of the display 409 and displaying different applications in each region (par. 156, Fig. 13C, 14A and 14B).  Sasaki - adjusting the degree of association value based on switching the application to another application (par. 35, 41, and 57, Fig. 4 and 7)].
Regarding claims 5 and 15, Sasaki and Kim teach the apparatus of claim 4; Sasaki and Kim further teach: the controller is configured to prevent content, which has a relationship index changed to be less than the specific value, from being output to the sub-screen, when the relationship index is consecutively adjusted down to be less than the specific value [Using a threshold value to ensure that only applications with high degree of association with the application are displayed, thus preventing applications less than the threshold value from being displayed (par. 63, 68, 74, and 83).  Fig. 8 shows a degree of association value for App1 App2 consecutively adjusted down.  Kim – dividing the screen into a divided region of the display 409 and displaying different applications in each region (par. 156, Fig. 13C, 14A and 14B).  ].
Regarding claims 6 and 16, Sasaki and Kim teach the apparatus of claim 3; Sasaki further teaches: the controller is configured to adjust up a relationship index of content when the content is added by the input of the user [the degree of association value is higher when the user switches to the application in shorter interval time (par. 35 and 57, Fig. 4)].
Regarding claims 7 and 17, Sasaki and Kim teach the apparatus of claim 6; Sasaki and Kim further teach: the controller is configured to additionally dispose a sub-screen by further splitting a specific region of the main screen, when the relationship index is consecutively adjusted up such that the relationship index is the specific value or more; and output content having the relationship index changed to the specific value or more to the additionally disposed sub-screen [Kim – dividing the screen into a divided region of the display 409 and displaying different applications in each region (par. 156, Fig. 13C, 14A and 14B).  Sasaki - The application having a degree of association value equal to or higher than a preset threshold value (par. 63, 68, 74, and 83).  Adjusting the values up, for example App2 App3 is adjusted from .246 to .285 (Fig. 8)].
Regarding claims 9 and 19, Sasaki and Kim teach the apparatus of claim 3; Sasaki and Kim further teach: the controller is configured to output the content having the relationship index of the specific value or more to the sub-screen when the main screen and the sub-screen output the same content [Kim – dividing the screen for example when two input devices are present and displaying content on each region of the divided screen (par. 154-155, Fig. 13C), suggesting each input device could select the same content and then select a different content.  Sasaki – The application having a degree of association value equal to or higher than a preset threshold value (par. 63, 68, 74, and 83)].
Regarding claims 10 and 20, Sasaki and Kim teach the apparatus of claim 3; Kim further teaches: the controller is configured to learn positions in which the main screen and the sub-screen are disposed [determining (learning) position on the screen of the divided region for display (par. 155, Fig. 13C)].
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0337770 A1) in view of Kim et al. (US 2018/0348893 A1) and further in view of Huang et al. (US 2018/0181268 A1).
Regarding claims 8 and 18, Sasaki and Kim teach the apparatus of claim 3; Kim further teaches: when the main screen and the sub-screen output the same content [dividing the screen for example when two input devices are present and displaying content on each region of the divided screen (par. 154-155, Fig. 13C), suggesting each input device could select the same content.].
Sasaki and Kim do not explicitly disclose: the controller is configured to cancel disposing the sub-screen.
Huang teaches: the controller is configured to cancel disposing the sub-screen [causing the second region displaying content to be closed or collapsed (par. 39)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sasaki, Kim, and Huang before the effective filing date of the claimed invention to modify the apparatus of Sasaki and Kim by incorporating the controller is configured to cancel disposing the sub-screen as disclosed by Huang.  The motivation for doing so would have been to give the user an option to close or collapse the region of the screen (Huang - par. 39).  Therefore, it would have been obvious to combine the teachings of Sasaki and Kim with Huang to obtain the invention as specified in the instant claim.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kojima et al. (US 2014/0006625 A1) - PROVIDING APPARATUS AND PROVIDING METHOD.  A server device includes a processor configured to specify an application program used by a terminal device, determine an arrangement of symbol images respectively corresponding to application programs, based on association degrees of the application programs with the specified application program, and transmit, to the terminal device, display information including the symbol images in accordance with the determined arrangement.
Komaki et al. (JP 5225004 B2) - Content Visualization Apparatus And Content Visualization Method.  A relevance map display unit that generates a relevance map that arranges and displays each content according to the strength of the relevance of each content with respect to a reference content, and the generated relevance map. A content visualization apparatus including an output device for displaying is provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424